Name: Commission Regulation (EEC) No 3555/81 of 8 December 1981 on the classification of goods falling within subheading 02.06 B I a) 7 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  animal product
 Date Published: nan

 Avis juridique important|31981R3555Commission Regulation (EEC) No 3555/81 of 8 December 1981 on the classification of goods falling within subheading 02.06 B I a) 7 of the Common Customs Tariff Official Journal L 356 , 11/12/1981 P. 0024 - 0024 Finnish special edition: Chapter 2 Volume 3 P. 0094 Spanish special edition: Chapter 02 Volume 9 P. 0016 Swedish special edition: Chapter 2 Volume 3 P. 0094 Portuguese special edition Chapter 02 Volume 9 P. 0016 COMMISSION REGULATION (EEC) No 3555/81 of 8 December 1981 on the classification of goods falling within subheading 02.06 B I a) 7 of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provisions must be laid down concerning the tariff classification of the product consisting of pork legs, defatted, derinded, deboned, treated by injection of an aqueous solution of sodium chloride containing small quantities of other salts and of sugars, and then vacuum massaged; Whereas heading No 02.06 of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 3300/81 (3), refers among other products to hams, salted, boned or boneless; Whereas the product in question, which has been subjected to a widely used treatment for the preparation of salted hams, has the character of goods falling within heading No 02.06 ; whereas, within this heading, subheading 02.06 B I a) 7 must be chosen for the product in question; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 The product consisting of pork legs, defatted, derinded, deboned, treated by injection of an aqueous solution of sodium chloride containing small quantities of other salts and of sugars, and then vacuum massaged, shall be classified in the Common Customs Tariff under subheading: 02.06 Meat and edible meat offals (except poultry liver), salted, in brine, dried or smoked: B. Meat and edible meat offals of domestic swine: I. Meat: a) Salted or in brine 7. Other Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1981. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 14, 21.1.1969, p. 1. (2) OJ No L 172, 22.7.1968, p. 1. (3) OJ No L 335, 23.11.1981, p. 1.